EXHIBIT 10.32

 

Manufacturing Services and Supply Agreement

 

The Manufacturing Services and Supply Agreement (hereinafter referred to as the
“Agreement”), made effective this 23rd day of May, 2001 (“Effective Date”), by
and between:

 

INFOCUS Corporation, an Oregon corporation with principle place of business
located at 27700B SW Parkway Avenue, Wilsonville, Oregon 97070 USA (herein
referred to as “INFOCUS”); and

 

Flextronics Industrial (Melaka) SDN. BHD, a Malaysian corporation with principle
place of business located at Lot 19/20, Kawasan MIEL, 75350, Melaka, Malaysia
and affiliated companies (collectively referred to as “Flextronics”)

 

Both “INFOCUS” and “Flextronics” hereinafter collectively referred to as the
“Party(s)”

 

RECITALS

 

A.            Whereas, INFOCUS is engaged in the design, manufacturing,
marketing and worldwide sale of projection systems in the commercial market;

 

B.            Whereas, Flextronics is engaged in contract manufacturing of
electronic products that have applications in the commercial and consumer
markets.  Flextronics desires to manufacture, test and deliver on behalf of
INFOCUS, projector products, service parts and accessories hereinafter referred
to as “Products” and more fully described in the “Product Specification”.

 

C.            Whereas, INFOCUS desires to purchase the Products manufactured by
Flextronics specifically for INFOCUS and Flextronics desires to sell said
Products to INFOCUS, and perform certain engineering services related thereto,
INFOCUS pursuant to the terms and conditions of this Agreement; and

 

D.            Whereas, INFOCUS has relied, and is relying, upon Flextronics
stated expertise and experience in providing certain engineering services and
manufacturing, testing and delivery of high quality complex electronic
assemblies.

 

E.             Whereas, The Parties signed a Memorandum of Understanding dated
3/28/01 and this Agreement replaces that document.

 

F.             In the spirit of this agreement, INFOCUS will include Flextronics
in any Request for Quotation (RFQ) for goods and services where applicable and
provide for review requirements for goods and services that Flextronics could
provide.  INFOCUS will solely determine the supplier selection criteria
including but not limited to cost, technology, performance, and other
competitive factors.  Flextronics agrees to work in a cooperative and
professional manner with any new supplier selected by INFOCUS.

 

1

--------------------------------------------------------------------------------


 

G.            Whereas, manufacturing of INFOCUS “Light Engines”, initially being
consigned by INFOCUS to Flextronics, is anticipated.  Upon the initiation of
manufacturing of Light Engines by Flextronics, both parties will review and
update this agreement as required, in good faith.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
for other good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, INFOCUS and Flextronics agree as
follows:

 

Article One - Definitions

 

Capitalized terms used in this Agreement shall have the meaning given to them
below:

 

1.1           “Products” shall mean all data and video projectors and electronic
circuit board assemblies (herein referred to as ECA’s), and parts of Products
(herein referred to as Service Parts) and accessories with INFOCUS part numbers,
manufactured to meet INFOCUS specifications as more fully described in the
detailed Product Requirements Specification which INFOCUS may purchase from
Flextronics under this Agreement.

 

1.2           “Non-Recurring Engineering Services and Deliverables” hereto
called NRE Services is work performed by Flextronics in accordance with the
terms and conditions of this agreement and meeting all specifications and
milestone schedules contracted for on separate purchase orders on a project by
project basis.  Non Recurring Engineering Services are generally one-time
charges for engineering development, tooling, agency fees and samples more fully
described in the Statement of Work and Development Schedules detailed in the
individual Project Plans.

 

1.3           “Project Plan” shall mean the plan mutually developed and agreed
to by INFOCUS and Flextronics for the purpose of preparing product and process
for manufacture at Flextronics.  The Project Plan will include a Statement of
Work and Development Schedule, and any other information required to guide the
development activity, such as resource assignments and responsibilities.  These
Project Plans will be developed on an as needed basis, but will generally be per
Product Platform or Model to be manufactured by Flextronics.

 

1.4           “Product Platform” shall mean a family of products based on a
similar architecture that will typically contain many common parts and Product
Specifications (e.g., individual products within a platform will be based on the
same technologies but may vary in resolution or features).  “Product Model”
shall mean a specific group of products, which are highly similar in performance
and features and will contain many common parts, but may vary in industrial
design or minor features.  “SKU” shall mean a specific product with a unique
Bill of Materials.  An example of a Platform/Model/SKU hierarchy would be the
Barracuda platform/the LP350, LP340 and LP340B models/the thin-label OEM
customer SKU’s thereof.

 

2

--------------------------------------------------------------------------------


 

1.5           “Development Schedule” means the schedule for the design and
development, manufacturing, test and qualification of Products for manufacture
at Flextronics.  The Development Schedule shall include a Milestone and Payment
Schedule detailing in project purchase orders certain significant events in the
overall Development Schedule that allows the Parties to evaluate the status of
the development and to make payments based on completion and acceptance of key
tasks.

 

1.6           “Business Days” shall mean those days, from Monday through Friday,
which are not declared as national holidays in the United States or Malaysia

 

1.7           “Calendar Days” shaft mean all days, Sunday through Saturday,
which appear on the calendar from January 1 through December 31

 

1.8           “Product Requirements Specification” shall mean collectively but
not limited to product performance specifications, product quality and agency
requirements, new product introduction schedules, and shipping configuration.

 

1.9           “Quality Plan” shall include all documentation, processes and
procedures agreed to by the parties necessary to manufacture, inspect and accept
products, deliver and service the product.  The Quality Plan includes:  (a) IQA
inspection and ECO control of material, (b) manufacturing and process
procedures, and (c) manufacturing process control and quality control systems.

 

1.10         “Acceptance of Product” are the End-of-line audit (EOL) and
Out-of-box audit (OOB) used by Flextronics as final acceptance for Products
prior to shipping Products to INFOCUS.  Once First Customer Ship (FCS) has been
authorized and dock-to-stock (DTS) status has been achieved for a product model,
then final Acceptance of Product can occur at Flextronics manufacturing
location.  INFOCUS will provide a FCS checklist and DTS approval process as part
of the quality plan for each product model.

 

1.11         “Delivery Date” shall mean the Required Date on which Products
shall be delivered to INFOCUS designated FOB point as specified on INFOCUS
Purchase Orders.

 

1.12         “F.C.A. (Free Carrier) - Port of Export” shall mean point where
seller has delivered goods, cleared for export and ownership and risk of loss
has transferred to buyer.  Port of Export to be specified by buyer.

 

1.13         “Service Parts” shall mean Products or parts of Products, which
Flextronics agrees to sell to INFOCUS for the purpose of providing service for
the products.

 

1.14         “Special Tooling” means any unique tooling required to manufacture
Products exclusively for INFOCUS.

 

1.15         “Prototype Products” means Products that have been tested by
Flextronics and meet substantially all of the Product Specifications and have
been provided to INFOCUS for correlation and verification testing against agreed
to Specifications.

 

3

--------------------------------------------------------------------------------


 

1.16         “Pilot Production Samples” means those parts submitted to INFOCUS
quality department by Flextronics with required inspection data in order for
INFOCUS to compare Pilot Production Samples against Product Requirements
Specification, correlate Flextronics test reports with INFOCUS inspection data
and approve for manufacturing,

 

1.17         Product and Process Documentation.  Documentation provided by
INFOCUS, or developed by Flextronics to be used to manufacture products
including:  BOM, AVL, Assembly drawings, Line layouts, process documentation,
quality and inspection plans, test processes, packaging requirements, amongst
others.

 

Article Two - Purpose and Term

 

2.1           Purpose.  The purpose of this Agreement is to set forth the terms
and conditions under which, during the term hereof, Flextronics shall
manufacture certain Products and participate in the Process Development of
Products per Project Plans.  Upon successful qualification of Flextronics Pilot
Production Samples, Flextronics will manufacture for INFOCUS, and INFOCUS may
purchase, Products, Service Parts and Accessories.

 

Work specifically undertaken by Flextronics under this agreement, including all
specific work, documents, designs, processes, etc will be used exclusively for
the manufacturing and development of INFOCUS products, with strict adherence to
the NDA referenced in this document.  Flextronics is free to build other similar
type products for other customers, in any other Flextronics facility other than
the one currently being utilized at the time to build INFOCUS Products.

 

2.2           Scope of Services to be provided.  Flextronics shall manufacture,
assemble, test and deliver Products that meet agreed to Specifications provided
by INFOCUS.  Flextronics will purchase material at lead-time per INFOCUS
Approved Manufactures List (AML) necessary to manufacture Products per confirmed
INFOCUS purchase orders.  It is INFOCUS intention to involve Flextronics in the
supplier selection process.  Flextronics is responsible for all inventory
management and quality control of materials used in the production of the
Product.  Flextronics agrees to provide incoming inspection and obtained
certificates of compliance (C of C’s) where appropriate to ensure that only
parts conforming to the component specification are used to manufacture products
for INFOCUS.  INFOCUS may consign certain key components including the component
identified as the Optical Engine.  Special terms, conditions and
responsibilities for consigned materials are described in Exhibit G.

 

Flextronics will be responsible for securing and maintaining sufficient plant &
equipment and qualified assemblers, technicians and management to fulfill all
obligations contained in the Agreement.  Flextronics will provide detailed
manufacturing and quality plans that include description of all processes,
equipment, data collection and reporting required to ensure INFOCUS Products
will meet the agreed to Specifications.  Flextronics agrees to support Product
launch activities with technical support on design for manufacturability and
testability, agency documentation and compliance, quality and project management
support.  If any requested Product launch support activity is to be considered
as non-

 

4

--------------------------------------------------------------------------------


 

standard New Product Introduction tasks by Flextronics, then any Non Recurring
Engineering charges will be quoted separately.

 

2.3           Operating Model.  Both INFOCUS and Flextronics will appoint one or
more program managers for its respective project activities to act as commercial
and technical liaison with the other party.  Each party will assign appropriate
personnel, as it shall deem necessary in its sole discretion; provided, however,
that each party shall use its reasonable commercial efforts to perform the
activities for which, by the terms of this Agreement, is responsible.  Both
parties shall provide manufacturing, test and quality engineering support, if
needed, at each others facilities as mutually agreed upon.

 

Flextronics agrees to work with INFOCUS to further develop the shared operating
model in Exhibit E that includes cross-company processes in the following
functional areas:  project management, supply chain planning, procurement, order
management, manufacturing operations, logistics, quality control, documentation
and ECO control, service operations and information technology (IT).

 

2.4           Term.  Subject to earlier termination as provided for in Article
Eleven, herein, the term of this Agreement shall be from the date set forth
above and continue until terminated by either party. . The terms and conditions
hereof, except price, shall continue in force unless compelling reason is
provided by either party for change, which shall be negotiated in good faith
between the parties no more than once per year.

 

Article Three - Product and Process Development

 

3.1           Products or Deliverable items in the Product and Process
Development phase include but are not limited to feasibility reports and design
studies, analysis of specifications and creation of designs or modification to
existing designs, creation of CAD design files, drawings, assembly and test
documentation and bills of materials, fabrication and procurement of tooling,
equipment and assembly and test fixtures, and delivery of engineering Prototypes
and pilot production samples.  Flextronics will maintain all manufacturing
processes, Product inspection and test documentation and software and make
available to INFOCUS as requested.  For each Product Platform or Model to be
manufactured by Flextronics, INFOCUS and Flextronics will mutually develop and
agree to a Project Plan.  Flextronics shall, in a competent and professional
manner, perform on behalf of INFOCUS, the non-recurring engineering services and
provide all deliverable items described in any Statement of Work and contracted
for on separate purchase orders, in accordance with the agreed to Development
Schedules and, as applicable, shall develop Products that fully comply with the
Specifications.

 

3.2           Non-Recurring Engineering fees and Capital Equipment Spending. 
Each party will bear their own expenses necessary to comply with the Agreement
except those expressly documented and agreed to in waiting or identified as part
of the Milestone and Payment Schedule.  Flextronics to provide a detailed list
of Non-Recurring Engineering (NRE) fees and Capital Equipment spending for
custom equipment used to support the manufacturing of the Products.  INFOCUS
agrees to review Flextronics request for cost sharing of initial project start
up costs that are not part of the Flextronics standard

 

5

--------------------------------------------------------------------------------


 

manufacturing operations and negotiate a non-recurring fee for those start up
costs that are unique to the manufacturing of the Product and specifically
requested by INFOCUS.

 

3.3           Flextronics shall satisfactorily complete performance of the task
listed in each Development Schedule (tasks are more particularly described in
the applicable Statement of Work) and shall use its reasonable commercial
efforts to adhere to the development deadlines and delivery dates set forth in
each such Development Schedule, Flextronics, shall perform the tasks within its
control, and / or deliver the items specified in each Development Schedule
within ten (10) days after the applicable deadline specified in each such
Development Schedule.

 

3.4           In exchange for Flextronics satisfactory and timely performance of
the development tasks described in the Statement of Work in accordance with the
Development Schedule, INFOCUS shall pay to Flextronics the sum set forth in the
associated Milestone and Payment Schedule.  Each installment of the *

 

3.5           *  INFOCUS to solely determine acceptance of any goods or service
provided.

 

3.6           In the event that Flextronics is for any reason within its control
unable to satisfactorily complete any of the tasks listed in the Milestone
Schedule, Statement of Work or provide Pilot Production Samples to INFOCUS in
accordance with the Milestone Schedule that are determined by INFOCUS to be
fully conforming to the agreed to deliverables, then INFOCUS reserves the right
to terminate the specific Product Development Project after paying the
acceptable tasks completed to date. .

 

3.7           Tools, Fixtures, Jigs and Equipment.  Tools, Dies, Jigs, Equipment
and other miscellaneous items belonging to INFOCUS (hereinafter called
“Production Tooling”) are being loaned to Flextronics for the manufacturing of
Products covered in this agreement.  Flextronics to provide scheduled
maintenance, calibration, and repair of all Production Tooling at a cost to be
negotiated in good faith or amortized into the unit costs.  The full list of
Production Tooling belonging to INFOCUS is shown in Exhibit H.

 

Flextronics agrees with INFOCUS on the following conditions:

a)             Any tooling paid for by INFOCUS shall be and remain the sole
properties of INFOCUS.  In addition, any Production Tooling supplied and loaned
to Flextronics shall remain the sole property of INFOCUS.  INFOCUS may require
the return, or transfer to a third party this Production Tooling to which
Flextronics shall comply.

b)            Flextronics shall maintain and repair these Production Tooling in
good working condition at all times and shall be responsible for their
safekeeping.  Where required, costs of upkeep and maintenance will be reviewed
jointly and negotiated accordingly.

c)             Location for the use of Production Tooling must be specified to
INFOCUS and there should not be a change of location without prior consent of
INFOCUS.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

6

--------------------------------------------------------------------------------


 

d)            All Production Tooling shall not be rented out, sold or presented
to third party and Flextronics shall not act in any manner that would infringe
or may have the possibility of infringing the ownership of INFOCUS.

e)             Flextronics undertakes to maintain proper separate book records
for Production Tooling belonging to INFOCUS and providing adequate certification
that the Production Tooling belong to INFOCUS so that in the event of
reorganization, bankruptcy or any other legal proceedings involving Flextronics,
the Production Tooling will not be subject to seizure and can be returned to
INFOCUS without any complications.

f)             In case of damage or loss of Production Tooling as a result of
negligence on Flextronics part, Flextronics shall be responsible for replacement
thereof.

g)            Any modifications, repairs that need to be done on the Production
Tooling must be communicated to INFOCUS and its consent given before Flextronics
can proceed with such modifications, repairs on the Production Tooling.

h)            Flextronics will obtain any and all export/import licences to
import/export the Production Tooling into and from Singapore and Malaysia,
during the term of and upon the termination or expiration of this Agreement.

i)              Assist in obtaining duty and sales tax exemption for the
import/export of the Production Tooling into and from Singapore and Malaysia,
during the term and upon the termination or expiry of this Agreement.

j)              Flextronics shall return the Production Tooling to INFOCUS in
good working condition immediately when so required.

k)             X-Factory Software:  A standard off-the-shelf software product
“X-Factory” will be modified to meet the specific needs of the INFOCUS line at
Flextronics.  The customizations will be performed by IDS-Gintic, a 3rd party. 
Flextronics shall pay IDS-Gintic directly for this customization and INFOCUS
shall reimburse Flextronics for such payment.  INFOCUS shall have the right to
move or re-deploy the basic X-Factory software along with the customizations,
with INFOCUS having the responsibility of obtaining the appropriate basic
license for such move or redeployment from X-Factory.  At INFOCUS request,
Flextronics, agrees to transfer to INFOCUS all materials to permit INFOCUS to
exercise the above rights, including the right to use and modify the
customizations.

 

l)              Flextronics to abide by Intellectual Property requirements as
called out in Article 14.2

 

3.8           IT Systems Support.  Flextronics agrees to facilitate the
communication and system logic links of specific IT functions and data bases
with INFOCUS systems including but not limited to quality and shop floor control
systems, documentation and ECO control systems and inventory and order
management systems.  Flextronics will conform to Information Technology best
practices to ensure the security of intellectual property both residing at
Flextronics and communicated externally to/from INFOCUS, and to conform to the
service level agreement specified in Exhibit I.

 

7

--------------------------------------------------------------------------------


 

Article Four - Production

 

4.1           Product Conformance.  All Products delivered by Flextronics to
INFOCUS hereunder shall be in complete conformance with the Product and Process
Documentation controlling the procurement, manufacture, test, packaging and
preparation for shipment.  Products shall be tested and processed in accordance
with the agreed to Quality and Manufacturing Plans.  “Product Requirements
Specifications” are provided for reference only and will not be considered part
of the acceptance criteria by INFOCUS.

 

4.2           Additional Products.  INFOCUS may add Products hereunder by
submitting Product Requirements Specifications and forecasts to Flextronics. 
Both parties shall negotiate pricing in good faith in a timely manner and all
other terms and conditions contained herein shall apply to such Products.

 

4.3           Product Discontinuance.  During the term of this Agreement,
Flextronics may not discontinue the manufacture of any Product or make any
changes to any Product or manufacturing process therefore without the prior
express written consent of INFOCUS.  If total production units fall below those
in the cost model, INFOCUS agrees to review manufacturing location, pricing, and
ongoing viability of this agreement in good faith.

 

4.4           Product Requirements Specification.  Product Requirements
Specification (PRS) documents will be provided as required to support the
development, procurement, manufacture, test, packaging, and preparation for
shipment of the Products.  All PRS documents will be identified as “controlled
documents” and will be maintained and revised according to procedures that
conform to ISO9000 requirements at both Flextronics and INFOCUS facilities. 
INFOCUS Document Control department will provide Flextronics with original PRS
and supporting documents in hard copy and electronic format.  All working copies
of specifications and uncontrolled documents, which may be used by Flextronics,
are not considered the approved Specifications.  As specified in Project Plans,
Flextronics will be responsible for the preparation of certain manufacturing and
quality processes and procedures.  Upon approval, these documents will be come
part of the Quality Plan, and subject to the same document control procedures as
INFOCUS provided PRS documents.  In general, Flextronics will be responsible for
developing product manufacturing and quality process procedures subject to
INFOCUS approval.

 

4.5           Strategic and Non-Strategic Suppliers.  Flextronics will purchase
materials to manufacture product for INFOCUS per the INFOCUS Approved
Manufacturers List (AML).  Certain material and service providers will be
identified by INFOCUS in Exhibit F as “Strategic Suppliers”.  For these
Strategic Suppliers, INFOCUS will maintain strategic account management
responsibilities, such as contracts, pricing, quality and business performance
feedback and management, corrective and remedial action management, etc.  For
these designated strategic suppliers, Flextronics shall, perform certain
tactical duties, as directed by INFOCUS.  These duties shall generally include
purchasing per the INFOCUS-supplier contract, performing incoming inspections,
and tracking and providing supplier quality and business performance data

 

8

--------------------------------------------------------------------------------


 

per INFOCUS request.  For non-strategic suppliers, Flextronics will be
responsible for all aspects of the supplier management, subject to the approval
of the supplier by INFOCUS.

 

Article Five — Forecasts, Purchase Orders and PO Acknowledgments

 

5.1           Forecast Schedules.  In each month during this Agreement, INFOCUS
will deliver to Flextronics a minimum of six (6) month forecast for the
Product:  Two months forecasts and purchase orders are subject to the
cancellation and rescheduling provisions of the Agreement for the current month
and second mouth, and Four (4) months forecasts for the third through sixth
months following the date of the forecast.  INFOCUS liability to purchase orders
and forecasts will be limited to those called out in this agreement for finished
goods, work in process, and materials on order or in stock.

 

These forecasts will specify Product Model and weekly quantities for the 1st 8
weeks of the forecast and the Product Model and monthly quantities for later
portions of the forecasts.  INFOCUS does not agree hereunder to any minimum
purchase amount over any part of the Term of this Agreement or make any
representation as to the success of business, now or in the future.  All
commitments for purchases of Products by INFOCUS hereunder shall be made only
upon issuance of a Purchase Order pursuant to Article 5.3.

 

5.2           Weekly Releases.  On Wednesday of each week, INFOCUS shall provide
a weekly release to Flextronics, which shall specify the subsequent week’s build
and ship plan with quantity by SKU and ship-to location.  The Delivery Date
shall be no later than the Friday of the week after (i.e., l1 business days from
the release date).  Flextronics shall, within (3) three business day of receipt,
acknowledge and honor, based upon material availability any INFOCUS Weekly
Release.

 

5.3           Purchase Orders.  For the 1st 8 weeks, INFOCUS shall submit
requirements for the Products on monthly blanket Purchase Orders, which shall
contain the following information:  (a) SKU and description of the Products
purchased, (b) quantity purchased; and (c) prices of the Products purchased. 
All Purchase Orders issued by INFOCUS hereunder shall be governed exclusively by
the Terms and Conditions of this Agreement.  Terms and conditions on the back of
the INFOCUS purchase orders are not applicable.

 

5.4           Purchase Order Acknowledgments.  Flextronics shall, within three
(3) business days of receipt, acknowledge and honor any INFOCUS Purchase Order
for Products issued during the term of this Agreement which (a) requests
Delivery Dates no earlier than the agreed upon lead time periods and (b) is
otherwise in accordance with the terms and conditions of this Agreement. 
Flextronics shall also use its best efforts to honor INFOCUS Purchase Orders for
Products, the provisions of which do not fully comply with the terms of Article
5.3 and 5.5.

 

5.5           Lead Time (LT).  Flextronics agrees that delivery lead-time to
procure raw materials, manufacture and deliver completed Products is forty-five
(45) days.  Some raw materials have lead-times longer than forty-five calendar
(45) days.  Lead-times for all key components and components that have (i)
lead-time greater than 30 days, (ii) non-cancelable and non-returnable, or (iii)
have Minimum Order Quantity will be identified in

 

9

--------------------------------------------------------------------------------


 

Exhibit C.  The Parties agree that the total lead time stated as forty-five (45)
calendar days shall equal the Flextronics raw material lead time (“A”) plus
internal production lead time and outside processing (“B”) plus delivery lead
time (“C”) of Product to FOB point in accordance with INFOCUS Purchase Orders.

 

Under this agreement, Flextronics is not required speculate on materials and
will procure  all materials to the lead-times and in quantities of the forecast
provided by INFOCUS.  INFOCUS liability for raw materials will extend to
standard lead-time items where they cannot be consumed into production units
when Flextronics has acted in proper fashion to secure materials per the latest
forecast or purchase orders.  INFOCUS will also be liable for all materials
called out in exhibit “C” where Flextronics purchased materials to extended
lead-times as stipulated or in quantities listed plus cycle times.

 

“A” weeks             +              “B” weeks             +              “C”
weeks             =              “X” weeks

Material LT                           Production LT                     
Delivery LT                           Total LT

 

5.6           Purchase Order Flexibility.  Flextronics agrees to provide INFOCUS
with maximum purchase order flexibility while limiting INFOCUS’ exposure to raw
materials, work in process, and allowing INFOCUS delivery rescheduling of the
Product necessary to maintain optimal finished goods levels.  Flextronics will
purchase material at lead-time to support INFOCUS confirmed purchase orders. 
Flextronics will also purchase long-lead components that have been agreed to by
the Parties and shown in Exhibit C and support INFOCUS latest forecast.  In the
event a confirmed purchase order is cancelled by INFOCUS then Flextronics agrees
to use reasonable and diligent efforts to mitigate the cost to INFOCUS by
disposing of any excess non-proprietary material though one of the following
means; (1) where possible, re-allocating all common material for use by other
Flextronics customers in other manufacturing facilities, (2) returning excess
material to supplier, or (3) selling excess non-proprietary material to 3rd
party where 3rd party will fully reimburse the original purchase price or if
less than original purchase price is paid, then INFOCUS will pay the difference
to Flextronics including agreed to material burden.

 

5.7           Purchase Order Flexibility.  Flextronics will provide INFOCUS the
following flexibility for the (1st two months) Purchase Orders and (four months)
forecast with the material liability referenced in Article 5.9

 

10

--------------------------------------------------------------------------------


 

Reschedule & Cancellation Matrix

 

 

 

 

Reschedule

 

 

 

Days*

 

Product

 

SKU

 

Cancellation

 

 

 

 

 

 

 

 

 

1-10

 

0

%

0

%

0

%

11-20

 

0

%

25

%

0

%

21-30

 

0

%

50

%

50

%

31-40

 

0

%

100

%

100

%

41+

 

100

%

100

%

100

%

 

--------------------------------------------------------------------------------

*Days = Business Days

 

INFOCUS may also request Flextronics to modify the delivery schedule of the
Products at other rates; in such event both parties agree to accommodate the
other’s request to the best of their ability.

 

5.8           PO Cancellation.  Furthermore, INFOCUS may cancel its orders in
the following manner with material liabilities as per Article 5.9

 

Reschedule & Cancellation Matrix

 

 

 

Reschedule

 

 

 

Days*

 

Product

 

SKU

 

Cancellation

 

 

 

 

 

 

 

 

 

1-10

 

0

%

0

%

0

%

11-20

 

0

%

25

%

0

%

21-30

 

0

%

50

%

50

%

31-40

 

0

%

100

%

100

%

41+

 

100

%

100

%

100

%

 

--------------------------------------------------------------------------------

*Days = Business Days

 

5.9           Overall Materials Liability.  In the event of INFOCUS cancellation
of purchase orders where allowed by this agreement, decrease of forecasted
materials for special or long lead-time inventory, cancellation of this
agreement or any other event where Flextronics acting with prudent materials
management techniques, and acting on agreed upon instructions from INFOCUS and
through no fault of its own, Customer will pay Flextronics for Products,
Inventory, and Special Inventory associated with attachment “C” affected by the
cancellation as follows:  (i) 100% of the current price for all finished
Products in Flextronics’ possession, (ii) 105% of the cost of all Inventory and
Special Inventory in Flextronics’ possession and not returnable to the vendor or
usable for other customers, whether in raw form or work in process, less the
salvage value thereof, and (iii) 102.5% of the cost of all Inventory and Special
Inventory (attachment “C”) on order and not cancelable, (iv) any vendor
cancellation charges incurred with respect to

 

11

--------------------------------------------------------------------------------


 

Inventory and Special Inventory (attachment “C”) accepted for cancellation or
return by the vendor.

 

5.10         Allocation of shortage materials and factory capacity.  Flextronics
agrees to fulfill all conforming INFOCUS purchase orders according to the terms
of this Agreement.  In the event suppliers place certain components on
allocation, Flextronics agrees to notify INFOCUS immediately and work diligently
to assure proper allocations for INFOCUS production are achieved.

 

5.11         Control of Consigned Material.  By mutual written agreement, the
parties may agree that INFOCUS purchase certain component parts (“Consigned
Part”) in support of Flextronics solely for use in the production of Products
for INFOCUS.  In the event of such agreement, Exhibit G will define the terms,
conditions and responsibilities for these consigned materials including but not
limited to INFOCUS visibility to inventory balances, inventory transactions and
reconciliation, and Flextronics responsibilities for manufacturing shrinkage,
damaged or lost inventory and FIFO control of Consigned Parts.

 

5.12         Performance Measures.  Both parties agree to track and measure the
overall performance of the combined INFOCUS and Flextronics supply chains, and
discuss mutual performance and corrective or remedial actions at periodic
business reviews.  Key Performance Indicators and targets to be agreed upon, and
to include measures of Quality, Flexibility, Delivery and Cost.

 

Article Six – Prices and Payment Terms

 

6.1           Prices.  Prices for all Products purchased during the term hereof
shall be as initially set forth in the pricing schedule established in Exhibit
A, hereto.  Purchases by any INFOCUS location shall be counted in determining
price and quantity pursuant to Exhibit A.  Subsequent pricing shall be set in
accordance with Article 6.4 and 6.5 hereof.

 

6.2           *

 

6.3           Most Favored Pricing.  From time to time, Flextronics shall offer
to sell or sell any products comparable to the Products covered under this
Agreement to any other customer at an overhead and profit structure which is
lower for the same, substantially the same or a lesser quantity than the
purchase price then in effect hereunder, Flextronics shall immediately notify
INFOCUS in writing and the purchase price hereunder shall, from the date of such
lower offer or sale, be reduced to such lower price for all comparable
quantities including Backlog under orders not yet paid for by INFOCUS and under
orders thereafter placed by INFOCUS.  Such benefits will only be extended if all
business aspects remain consistent with that of INFOCUS including:  volume,
material content to sell price ratio, flexibility model, warranty requirements,
support and overhead requirements, and other contractual cost driving
arrangements.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

12

--------------------------------------------------------------------------------


 

6.4           Price Review.  INFOCUS may further request a price decrease based
on market conditions, manufacturing economies of scale, lower material costs,
currency rate fluctuations, or any other reasonable factors at any time with
formal price negotiations to be conducted every six (6) months at a mutually
agreeable time and location.  Upon receiving such request, Flextronics will
consider the proposal and negotiate a mutually agreeable resolution in good
faith.  With respect to the initial products including LP340B, LP350V, C7 SVGA
and C7 XGA, the parties expect, * .  Flextronics and INFOCUS agree to implement
an aggressive price reduction program that targets specific areas of the Product
that shall include but is not limited to a pass-through to INFOCUS of “Cost
Savings” derived from manufacturing efficiency improvements, quality
improvements and material cost savings.  Accordingly, Flextronics agrees to pass
all cost savings to INFOCUS as price decreases for the Product realized in
shipments to INFOCUS and based upon the incentive program agreed to by both
parties.  INFOCUS achieved cost reductions will be implemented as soon as
practical with cost savings being passed along consistent with the savings
achieved.  Flextronics achieved cost reductions will remain with Flextronics for
three (3) months as incentive, after which the cost savings will be passed along
to INFOCUS.

 

6.5           Payment Terms.  Flextronics quotation for each Product is in US
Dollar, F.C.A. (Free Carrier) — Port of Export * .  Flextronics to pay export
taxes and provide all documentation necessary for INFOCUS to export the product.

 

All payments for undisputed invoices will be made by INFOCUS to Flextronics by
wire transfer * .  The Parties agree to review all payment disputes in a timely
manner and work to resolve each dispute in a mutually satisfactory manner.

 

6.6           Packaging.  Prices for Products include packing, labeling, part
marking and cartage.  Flextronics agrees that all Product packaging shall comply
with the specifications set forth in the specific packaging specification for
the model to be shipped.  Flextronics may be asked to provide drawings /
sketches of shipping containers and palletization plan for each product shipped
to INFOCUS.  Flextronics shall use its best effort to ensure that all items
delivered hereunder are packed in such a manner that they will not be damaged
during shipment using commercial carriers.  Flextronics will comply with INFOCUS
approved packaging specifications and will be liable for product damage caused
by any failure to comply with the packaging specifications

 

6.7           Capital Equipment spending for commercially recognized equipment
and software that may be required for electronic manufacturing and could be
integrated as part of in-line assembly and test stations or located within the
factory and is used to support an increase in manufacturing capacity or
capabilities of the Products is to be considered part of Flextronics normal cost
of business expenses.  Additional Capital Equipment required as determined by
both parties to increase capabilities beyond those identified to support the
initial manufacturing requirements which increase the cost base, will warrant a

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

13

--------------------------------------------------------------------------------


 

subsequent review by both parties of the pricing formulas being utilized, and
appropriate adjustment made.  Simply said, increasing capital equipment
expenditures for commercially available equipment of similar types used by
Flextronics to support current processes, capabilities and technologies should
not have an impact on Product pricing.  Capital Equipment spending for
commercially available product specific equipment (tooling, jigs, fixtures) and
software that is agreed by both parties to be amortized within the price of
Products sold to INFOCUS to be considered part of the Tooling described in the
Manufacturing Rights provision in Article 13.  Any hardware, software, tooling
or equipment purchased by INFOCUS through an NRE payment or amortization into
product cost as an overhead fee, shall be the property of INFOCUS, and INFOCUS
shall have the right to duplicate or relocate any such items, in so long as it
does not impede Flextronics performance to this Agreement.  Tooling or NRE
charges amortized into the unit price which are not fully depreciated at the end
of the of the program will be the responsibility of INFOCUS, payment to be made
within 30 days from the last shipments of the program that includes depreciation
and prior to shipment to INFOCUS.

 

Article Seven - Delivery, Inspection and Product Acceptance

 

7.1           F.C.A. (Free Carrier) - Port of Export and Freight Forwarder.  The
purchase price for Product(s), spare parts and accessories sold by Flextronics
to INFOCUS will be quoted F.C.A. (Free Carrier) - Port of Export as specified by
INFOCUS using freight forwarder specified by INFOCUS, in U.S. dollars. 
Flextronics will be responsible for preparing each shipment, all export taxes
and fees, providing supporting documentation for export clearance, required to
deliver Products to F.C.A. (Free Carrier) - Port of Export.  Responsibility of
seller for delivery of product is defined by ICC Incoterms 2000.

 

7.2           Early Delivery.  INFOCUS reserves the right, at its option and
without liability, to (a) refuse to accept delivery of Products that are more
than five (5) business days in advance of the agreed upon Delivery Date and, if
delivered, to return such Products to Flextronics, at Flextronics expense, for
subsequent Delivery to INFOCUS upon such Delivery Date, or (b) retain any early
delivered Products and hold Flextronics invoice until the date it would
otherwise have been due if Delivery had been made on the Delivery Date.

 

7.3           Critically Late Products.  Delivery Delays of products, releases
hereunder which are scheduled for shipment by Flextronics more than seven (7)
calendar days past the agreed to delivery schedule are considered critically
late by INFOCUS.  At INFOCUS option, Flextronics shall pay the differential
between the standard freight and premium air freight and any reasonable expedite
charges to accelerate the delivery of critically late Product to INFOCUS
receiving dock destination provided the Delivery Delay is substantially within
the control of Flextronics.

 

7.4           Delivery Delays.  Flextronics will notify INFOCUS immediately of
any issues arising that will prevent continuous flow of products to INFOCUS and
work diligently to remedy those issues immediately.  Delinquent shipments will
require corrective actions and review during the quarterly business reviews.  It
is in Flextronics best interest to continue

 

14

--------------------------------------------------------------------------------


 

the timely flow of products through the factory and INFOCUS sole remedy for
chronic delays should be to cancel this agreement.

 

INFOCUS may also deem chronic delays substantially within the control of
Flextronics as a Material breach and thereby enable INFOCUS to terminate this
Agreement pursuant to Article 11 if not corrected within 30 days of notification
of potential breach

 

7.5           Quality Plan and Acceptance of Products.  INFOCUS quality target
is to accept only Products fully conforming to the Product Requirements
Specification.  INFOCUS responsibility is to provide proper manufacturing
documentation and to approve Flextronics developed Manufacturing and Process and
quality plan documentation to allow for the Product Specifications to be meet. 
Flextronics to provide formal quality plan for each Product that includes
manufacturing process and capability metrics, product certification, in process
and final test procedures, data collection, data reporting and quality control
procedures for the manufacturing process that could be used to accept / reject
Products.  Flextronics agrees to provide INFOCUS access to process and quality
data via web enabled , minimum of once per day of data and or transaction, with
the goal being real time-web enabled access.  The Parties will mutually agree to
the process and quality data format and content provided and timeline – target
by Jan 1, 2002.

 

Quality plans must be agreed upon prior to initial production shipments. 
Flextronics agrees to provide technical assistance to INFOCUS for implementing
the quality plan including but not limited to building appropriate test fixtures
(contracted as part of the product development process) for use at INFOCUS
facility and correlating between INFOCUS and Flextronics test facilities.

 

7.6           Inspection and Process Verification.  Flextronics shall
manufacture the Products to the Manufacturing and Process Documentation and
quality control standards established by INFOCUS and mutually agreed to by the
Parties.  Flextronics shall inspect all Products prior to shipment to INFOCUS to
determine whether such Products meet the agreed upon process controls, test
yields, End-of-line audits and Out-of-box audits.

 

INFOCUS may also perform specific incoming inspection and Out-of-box audits at
INFOCUS facilities to determine whether such Products meet the agreed to
Manufacturing and Process Documentation.  Such inspection tests shall be
completed by INFOCUS within thirty (30) calendar days after receipt of Product
at INFOCUS facility, and any Product(s) failing such incoming inspection tests
shall be subject to corrective action and if found to be a workmanship defect,
corrected by Flextronics as outlined in Article 7.7

 

It is the intention of the Parties to have final product acceptance done at the
manufacturing site provided these activities can be implemented within a
reasonable period of time after completion of pilot production on any given
model including but not limited to:  (1) Products to be qualified by INFOCUS in
accordance with corporate quality plan, (2) Equivalent test capabilities and
methods are in place at Flextronics manufacturing location necessary to perform
Environmental Stress Screening tests with good correlation to INFOCUS
manufacturing parameters, and (3) INFOCUS has

 

15

--------------------------------------------------------------------------------


 

implemented a comprehensive source inspection program within the manufacturing
location

INFOCUS alone shall determine if the Products meet such Quality Plans.  INFOCUS
alone shall determine if the Products have successfully passed End-of-line
audits and Out-of-box audits.  Failure of any Product to meet the Quality Plan
shall solely determine INFOCUS right to reject such Products.

 

7.7           Source Verification.  INFOCUS or its authorized agent shall
perform reasonable source verifications and quality assurance audits at
Flextronics plant, but this shall in no way relieve Flextronics of its
obligation to deliver conforming Products in accordance with specified Delivery
Dates or waive INFOCUS right of incoming inspection and acceptance tests at
destination as set forth in Article 7.6.  Source verifications shall be made at
a time agreed upon by both parties.  Flextronics agrees to provide a suitable
office space within the Flextronics manufacturing facility with telephone and IT
network capabilities for two (2) INFOCUS employees or INFOCUS designated
representatives.

 

7.8           Request for RMA.  If INFOCUS believes that any shipment lot of the
PRODUCT has failed the incoming inspection or should be rejected by INFOCUS due
to defects in workmanship as specified in the manufacturing and process
documentation, INFOCUS will give Flextronics a written notice, giving sufficient
details of such failure or rejection.  In such an event, Flextronics will be
entitled to receive at its expense, a reasonable number of samples of failed
PRODUCT to enable Flextronics to make its own inspection.  Return Material
Authorizations (“RMA”) will be provided within two (2) business days of an
INFOCUS request.  In the event that Flextronics disagrees with INFOCUS rejection
or judgment that a given lot has failed inspection for defects attributed to
workmanship, the parties will meet immediately (in person or telephonically) to,
in good faith, discuss and resolve the disagreement.

 

Should a lot be rejected, Flextronics and INFOCUS will agree upon one of the
following remedies at INFOCUS’ sole option, which will be carried out by
Flextronics within ten (10) calendar days.

(i)            Repair the defective units on site at INFOCUS at Flextronics
expense.

(ii)           Return product or subassemblies freight prepaid, to Flextronics
for repair.

(iii)          * units of the PRODUCT, which are non-conforming, and which
INFOCUS chooses to make repair.

 

Because of critical customer shortages, Parties may agree solely at INFOCUS
option to repair the defective product at an INFOCUS facility.  The Parties will
agree to the necessary repairs to bring the Products into compliance with the
Manufacturing and Process Documentation.

 

7.9           Credit for returns.  INFOCUS is authorized to take an immediate
credit for defective Product if it has already paid for said Product and once an
RMA is issued.  Flextronics may re-invoice the Product when it is repaired or
replaced.  After Flextronics has issued

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

16

--------------------------------------------------------------------------------


 

the credit or INFOCUS has taken a credit for the rejected Product, Flextronics
may request INFOCUS to return the Product to any location at Flextronics own
cost.

 

7.10         Replaced Products.  Flextronics reserves the right, at its
discretion, to promptly repair or replace Product found to be defective or
Product found to be missing components or accessories, with new Product shipped
to INFOCUS facility entirely at Flextronics expense.  Any Product returned to
Flextronics will be returned to INFOCUS facility within thirty (30) calendar
days of Flextronics receipt.  INFOCUS may cancel the replacement purchase order
for any unit not returned within thirty (30) calendar days.  In the event a
specific Product is repaired and fails incoming inspection again; parties will
meet to discuss the failure and determine if it is required to be replaced with
new Product or repaired.  All Products replaced by Flextronics hereunder shall
be subject to INFOCUS inspection and acceptance in accordance with the
provisions of this Article 7 including full warranty upon acceptance by INFOCUS.

 

Article Eight - Warranty

 

8.1           Express warranty.  In addition to the acceptance procedures
described in Article 7 above, Flextronics hereby warrants that each Product
including service parts, accessories and lamps supplied hereunder are free and
clear of all liens, encumbrances, security interests and other claims, and
further warrants from the time of delivery for six (6) months, (“Warranty
Period”) thereafter will be:

(i)            manufactured in accordance with the agreed to Manufacturing and
Process Documentation free from defects in workmanship.

(iii)          all material used to manufacture the Products has been inspected
using reasonable commercial practices and is conforming to the agreed to IQC
standards.

 

8.2           INFOCUS Warranty Obligation for the Product.  INFOCUS agrees to
provide both In and Out of warranty servicing of the Product worldwide that are
returned to INFOCUS or an Authorized Service Center (ASC) for repair.  The
repair process for In Warranty servicing called “Same Unit Repair” is where the
customer owned product is repaired and returned per contract terms.

 

INFOCUS will be responsible for “customer” side of the warranty repair process
including but not limited to these activities;

(a)           technical support,

(b)           issuing return material authorizations (RMA’s),

(c)           freight to and from the customer,

(d)           validating warranty entitlement,

(e)           receiving and inspecting RMA return for customer damage,

(f)            technician initial diagnosis and repair,

(g)           replacing defective components and materials,

(h)           returning defective components and materials, except optical
engines provided by INFOCUS, to Flextronics for repair or replacement.  (This
process step to be more fully described below),

(i)            Repacking and shipping repaired Product to customer.

 

17

--------------------------------------------------------------------------------


 

8.3           Flextronics Warranty Obligation for the Products shipped to
INFOCUS.  In addition to the expressed warranties stated above, Flextronics
agrees to repair or replace all defective components and materials, except the
optical engines provided by INFOCUS, returned by INFOCUS from the warranty
repair process.  Flextronics is not obligated to repair or replace customer
damaged or lost components and materials.  If any component failure rate exceeds
2%, parties will work together with supplier to obtain replacement materials to
be provided by supplier and if not materials will be paid for by INFOCUS.  If
any single component failure causes collateral material damage to other
components or the product as a whole, materials will be paid for by INFOCUS, so
long as components meet Manufacturing and Process Documentation as provided in
Section 7.5 Flextronics will repair or replace defective components and
materials within thirty (30) calendar days after receipt at Flextronics
designated repair depot.  INFOCUS will provide appropriate level of
documentation including product serial number and statement of defect condition.

 

INFOCUS or an ASC while making repair on customer owned products will replace
defective components and materials with new components and materials supplied
from INFOCUS services parts inventory.  INFOCUS will aggregate defective
components and materials within the regional business units and request RMA
instructions from Flextronics on a monthly basis.  Flextronics will provide RMA
numbers and shipping instructions within three (3) working days after INFOCUS
makes a formal request.  INFOCUS will pay shipping costs.

 

INFOCUS agrees to work with Flextronics on any pass through warranty claims to
the component manufacturer or material provider by making introductions and
providing supporting documentation.  Flextronics will not be held responsible
and the product rejection will not attributed to Flextronics when calculating
quality data and reports.

 

It is the intent of Flextronics to establish a repair service center in North
America and Europe, to eliminate the need to freight returns to and from
Malaysia.  Operational Date to be established during 1st QBR, July 2001.

 

8.4           INFOCUS will provide a quarterly summary report showing all
repairs made during the period.  The report will include; model number, model
serial number, completion date of warranty service, description of failure
conditions, parts required to make repair for each In-Warranty repair. 
Flextronics agrees to actively participate in the review and corrective actions
required.

 

8.5           Should Flextronics become aware of any quality issues, design or
manufacturing defect, or other issues, whether Flextronics or supplier-related,
which may impact Flextronics compliance with the Product Specifications
hereunder, then Flextronics will promptly notify INFOCUS of the nature of such
issues and provide the known technical details.  INFOCUS reserves the right to
suspend product shipments until resolution of above issue.

 

8.6           No Defect Found.  If Flextronics is unable to find any defect, or
reproduct a malfunction, (a “Defect”) in a component or material returned by
INFOCUS under warranty after

 

18

--------------------------------------------------------------------------------


 

using reasonable efforts to do so, the parties shall cooperate in good faith to
find the cause of such Defects and take remedial measures.  INFOCUS will use
reasonable commercial efforts to ensure that only “known defective” Products are
returned to Flextronics as part of a warranty claim.  Parties to agree to a
reasonable quantity of “No Fault Detected” returns that are inadvertently
returned to Flextronics as a percentage of all returns for a given model. 
INFOCUS agrees to reimburse freight costs associated with NDF returns for any
quantity exceeding the agreed to percentage.

 

8.7           Epidemic Failure.  It at any time prior to six (6) months after
the delivery date by Flextronics of a lot, three and one half percent (3.5%) or
more of the Product should fail for any cause; and if such failure(s) should
appear to have resulted from the workmanship, components or materials, or
improper manufacture or assembly of the Product (hereinafter called “Epidemic
Failure”), INFOCUS will promptly inform Flextronics of the nature of such
failure, providing the known technical details at that time, and INFOCUS and
Flextronics agree to diligently work together in good faith to promptly resolve
these issues.  This warranty shall survive any inspection, delivery, or
acceptance of the Products or any payment for the Products by INFOCUS

 

8.8           If the cause of such Epidemic Failure is Flextronics’ workmanship,
or improper manufacture or assembly of the Product as specifically defined in
the Manufacturing and Process documentation, then Flextronics will accept
responsibility for the epidemic failure of the Product and work with INFOCUS in
a proactive and professional manner to remedy the situation and minimize adverse
impact to INFOCUS customers.  The Parties will work together on a recovery plan
that addresses the repair and replacement of the affected Product within a
reasonable time frame and allocates the cost to carry out the recovery plan
based on degree of responsibility.  Flextronics agrees to reimburse INFOCUS for
cost of any epidemic failure not to exceed $60.00 per unit per product,
associated with the epidemic failure, if INFOCUS chooses to repair the defects
at its own facilities or ASC.  Or, Flextronics will accept return of defective
Products, repair products and pay shipping costs to INFOCUS distribution
location.

 

8.9           Flextronics agrees that the terms and conditions of this warranty
will be no less favorable to INFOCUS than those extended by Flextronics to any
other purchaser of the similar Products for customers who’s terms and conditions
of business are substantially similar.  Any limitations contained in this
Article 8 will not serve to limit Flextronics legal liability to INFOCUS for
product liability as specifically called our in this contract.

 

8.10         The Parties will mutually agree to any public disclosure of the
epidemic failure or product recall notification.

 

Article Nine – Service Parts

 

9.1           Service Parts.  During the term of this Agreement Flextronics
shall supply INFOCUS under separate purchase orders with Service Parts for the
purpose of enabling INFOCUS and its customers to supply and maintain Products
purchased hereunder.

 

19

--------------------------------------------------------------------------------


 

All service parts to have permanent part marking with INFOCUS part number and
manufacturing date code using INFOCUS UPC barcode standard as defined in Service
Part Requirements documentation.  Smaller parts may require ‘bag and tag’ part
marking.  INFOCUS service organization to list of service parts required for
each model and INFOCUS to issue purchase order to Flextronics for the
procurement of said parts.

 

9.2           Availability of Service Parts.  For the models of the Products
purchased by INFOCUS from Flextronics, Flextronics and make available under
separate purchase orders, concurrently with the Product, suitable replacement
parts (hereinafter referred to as the “Service Parts.  INFOCUS will provide
rolling six (6) month forecast for all service parts and purchase these service
parts at lead-time.  Flextronics will provide pricing and lead-time for all
service parts identified by INFOCUS customer service department.

 

Service parts that are provided by Flextronics as a “purchased part” from a 3rd
party supplier will be sold to INFOCUS at cost plus markup percent to cover
handling costs, purchase order administration and profit.  Service parts that
are “manufactured parts” by Flextronics with value add (labor costs) will be
sold to INFOCUS at actual costs including material cost and labor plus mark up
percent to cover handling costs, purchase order or work order administration and
profit.  Service Parts that are ordered concurrently while a product is in
production will have a lower markup percent then Service Parts that are ordered
after discontinuance of mass production of a product or model.  Service Parts
that are forecast and ordered after discontinuance of mass production of a
product or model will be prices based on actual costs for the lost size ordered.

 

*

 

9.3           Flextronics will promptly notify INFOCUS in writing whenever a
spare part manufacturer announces “end-of-life” for a spare part.  Flextronics
will facilitate INFOCUS purchase of estimated requirements for said part(s)
beyond the period of time in which Flextronics is required to stock parts for
ongoing production requirements.  INFOCUS and Flextronics will work in a
cooperative effort to determine the most economic order quantity and when to
make last time buys for purchased parts and manufactured parts based on such
factors as cost to manufacture, component and material availability and
inventory carrying costs.

 

9.4           In so far as alternative service parts are identical to or better
than the original service parts in respect of performance, reliability, do not
affect appearance, structural dimensions and/or interchangeability or service
parts, Flextronics may supply alternative service parts only with the approval
of INFOCUS.

 

9.5           Subject to termination conditions in Section Eleven (11),
Flextronics will offer a last time buy opportunity for all Service Parts for all
Products purchased by INFOCUS over the term of this Agreement.  Within
forty-five (45) calendar days after notice of termination of this Agreement and
upon offering the last time buy opportunity then Flextronics will

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

20

--------------------------------------------------------------------------------


 

have no other obligation to provide Service Parts to INFOCUS.  Flextronics will
use reasonable commercial effort to make the Service Parts available at the
least cost possible for standard delivery lead-times.  Flextronics will also
make introductions to the 3rd party suppliers of these Service Parts as
requested by INFOCUS so INFOCUS could continue to purchase these parts as
required.

 

Article Ten - Product Changes

 

10.1         Flextronics Changes.  Flextronics shall not make any changes that
affect the form, fit or function of any Product, tooling or specifications
without the prior written approval of INFOCUS.  Upon approval by INFOCUS such
changes shall be documented and incorporated into the Product Specifications and
Manufacturing and Process documents.  In addition, Flextronics may not change
Flextronics manufacturing site or process for Products or an INFOCUS
specification part component supplies (plastic, PCB, etc.) manufacturing site
for purchased materials without the prior written approval of INFOCUS. 
Flextronics is encouraged to initiate such change requests for the purposes of
improving cost, quality, delivery or flexibility.  In the event of such change
requests, Flextronics will provide INFOCUS documentation detailing the changes
and justifications, and INFOCUS shall use reasonable commercial efforts to
evaluate the requests and not unreasonably withhold approval.

 

10.2         INFOCUS Changes.  INFOCUS reserves the right at any time to change
any one or more of the Product specifications or to specify new Products to be
produced hereunder.  In the event of such specification changes, Flextronics
will provide INFOCUS documentation sufficient to INFOCUS to justify any price
changes, whether increases or decreases, and any Delivery date or lead-time
changes.

Such new Products or modified Products shall be counted in determining price and
quantity pursuant to Exhibit A.

 

INFOCUS will pay for all Materials rendered excess or obsolete, due to any
accepted change (ECO) per the materials liability clause as stated in Article
5.9

 

Article Eleven - Termination

 

11.1         Termination For Cause.  INFOCUS may terminate this Agreement with
the specified materials liability as called out in Article 5.9 of this
agreement, effective upon written notice of termination to Flextronics in any
one of the following events:

 

(a)           Flextronics materially breaches this Agreement and such breach
remains uncured for thirty (30) days following written notice of breach by
INFOCUS; or

(b)           causes set forth in Article 15.6 delay Flextronics performance for
more than thirty (90) days; or

(c)           a petition for relief under any bankruptcy legislation is filed by
or against Flextronics, or Flextronics makes an assignment for the benefit of
creditors, or a receiver is appointed for all or a substantial portion of
Flextronics assets, and such petition, assignment or appointment is not
dismissed or vacated within thirty (30) days or

 

21

--------------------------------------------------------------------------------


 

11.2         Termination Without Cause.  INFOCUS or Flextronics may terminate
this Agreement, in whole or in part, at any time without cause upon 90 days
written notice to either party.  Upon receipt of such notice, unless otherwise
directed by INFOCUS, Flextronics shall (1) stop work pursuant to this Agreement
to the extent specified in INFOCUS notice, (2) terminate all subcontracts and
orders that relate to terminated work, (3) place no further orders for
materials, and (4) complete the work in progress for non-terminated work which
is not subject to this Agreement in accordance with the provisions of the
governing Agreement.  INFOCUS will be liable for all materials as called out in
Article 5.9 of this agreement.

 

11.3         INFOCUS Liability Upon Termination.

In the event INFOCUS terminates this Agreement with or without cause,

INFOCUS liability shall be limited to work property continued pursuant to
Article 11.2, INFOCUS shall have the right to audit Flextronics records relating
thereto.

(b)           Material Liabilities as called out in Article 5.9

(c)           Any and all tooling or capital costs previously agreed to in
writing, to amortize into the unit prices, and not fully depreciated as called
out in Article 3.2, 3.7, and 3.8.

 

11.4         Survival.  The provisions of this Agreement, shall, to the extent
applicable, survive the termination hereof.

 

Article Twelve – Manufacturing Rights

 

12.1         Manufacturing License.  Except for inventions, discoveries and
improvement arising out of the utilization of Flextronics own intellectual
property relating to all aspects of process technology which shall be own solely
by Flextronics, INFOCUS shall own all rights in the intellectual property
associated with the Products including, without limitation, specifications,
process documentation, test/manufacturing equipment furnished or specified by
INFOCUS, and all technology, trade secrets, and know how attending the Products
and the manufacturing and testing thereof.  Upon expiration or termination of
this Agreement for cause or upon INFOCUS exercise of its manufacturing rights
Flextronics shall, at INFOCUS request, promptly deliver to INFOCUS all “Tooling”
described as component fabrication, manufacturing and assembly tooling, test
fixtures and jigs, documentation and procedures, software programs and other
relevant information necessary for INFOCUS to manufacture the Products.  INFOCUS
shall be responsible for reasonable freight costs from Flextronics manufacturing
facilities.  Flextronics shall be responsible, at its sole expense, for
dismantling and packaging the Tooling so that Tooling is delivered in good order
and ready for shipment.  Upon request by INFOCUS, Flextronics shall promptly
deliver to INFOCUS, copies of all design documents.

 

Article Thirteen – Indemnification

 

13.1         Patent Indemnity.  Flextronics agrees to the extend that any suit,
claim or proceeding arises due to Flextronics supplied technology, designs,
parts, processes or know how, at Flextronics’ expense, to defend and indemnify
INFOCUS and its customers in any suit,

 

22

--------------------------------------------------------------------------------


 

claim or proceeding brought against either, alleging that Flextronics supplied
technology related to process or manufacturing hereunder infringes any patent,
copyright, Intellectual Property or other proprietary right, provided
Flextronics is promptly notified with 10 business days, given assistance
required, and permitted to control the defense and or negotiation for
settlement.  Further, Flextronics agrees to pay any judgment in such suit claim
or proceeding, including reasonable attorneys’ fees, but Flextronics shall have
no liability for settlement or costs incurred without its consent.  In the event
INFOCUS or any of its customers is enjoined from using, leasing or selling any
Product, Flextronics shall, at its option and expense (a) obtain the right to
enable such use, lease or sale, or (b) modify the design of the Product so that
it no longer infringes, but remains substantially equivalent, or as a last
resort (c) substitute substantially equivalent non-infringing Products. If none
of the foregoing can be accomplished within a reasonable time, Flextronics shall
accept a return form INFOCUS of the infringing Products and fully refund to
INFOCUS the original purchase price paid therefore by INFOCUS.

 

13.2         Process Indemnity.  Flextronics shall, at its expense, defend and
indemnify INFOCUS and its customers in any suit, claim or proceeding brought
against either alleging that Flextronics design or manufacture of any Product
was the cause of any damage or injury to the person or tangible property of any
third party, provided Flextronics is promptly notified, given assistance
required, and permitted to direct the defense.  Further, Flextronics agrees to
pay any judgment in such suit, claim or proceeding, including reasonable
attorney’s fees, but Flextronics shall have no liability for settlement or costs
incurred without its consent.

 

Article Fourteen – NDA, Intellectual Property and Secrecy Agreement

 

14.1         Confidentiality Agreement.  INFOCUS and Flextronics signed a mutual
Confidentiality Agreement dated 2/1/01.  Furthermore, the Manufacturing
Agreement between INFOCUS and Flextronics Melaka (formerly Dovatron
International) was signed on 6/25/96.  The Manufacturing Agreement contains
provisions for non-disclosure of proprietary and confidential information and
assignment of this agreement to any successors.  While the terms of this
Agreement shall take precedence, these confidentiality agreements shall continue
in effect and become part of this Agreement.

 

14.2         INFOCUS Rights.  INFOCUS shall own all rights in the intellectual
property associated with the Products including, without limitation,
specifications, process documentation, test/manufacturing equipment furnished or
specified by INFOCUS, and all technology, trade secrets, and know how attending
the Products and the manufacturing and testing thereof.

 

14.3         Flextronics Rights.  Flextronics acknowledges and agrees that it
shall obtain no ownership interest in any of the technology, trade secrets, or
know how attending the Products, Key components and the manufacturing and
testing thereof, or in any of the components delivered by INFOCUS except that
Flextronics shall obtain title to any such components purchased by Flextronics.
, without limiting the generality of the foregoing, including without
limitation, Flextronics shall at all time retains it ownership in its own

 

23

--------------------------------------------------------------------------------


 

intellectual property, process technology, trademarks, copyrights, trade secrets
and know-how.

 

14.4         Protection.  Flextronics shall take appropriate measures to protect
INFOCUS proprietary rights in the Products, component parts and designs and
INFOCUS trademarks, copyrights, patents, trade secrets and know-how relating to
the Products.

 

14.5         Non-Use.  Flextronics shall not use or disclose any INFOCUS
intellectual property except in furtherance of the Project and in accordance
with the terms of this Agreement.  Flextronics shall not directly or indirectly
reverse engineer any components for the Products supplied by INFOCUS.

 

14.6         Confidentiality.  Both Parties agree to maintain all information
and intellectual property provided by either party in confidence and not to
disclose such information to any other person or use such information for any
purpose other than in connection with this Agreement, without either party prior
written consent.

 

14.7         Secrecy Agreement.  INFOCUS shall provide Flextronics with Know How
list in Exhibit D, including trade secrets, designs, equipment, technologies,
processes and inventions associated therewith, all in accordance with this
Agreement.  INFOCUS is providing the Know How to Flextronics for the sole
purpose of allowing Flextronics to perform its obligations under this
Agreement.  Except as specifically provided in this Agreement, Flextronics shall
have no right to use or deal in any way with the Know How.  Nothing in this
Agreement shall be interpreted or construed as granting Flextronics any
ownership interest in or rights to the Know How and Flextronics hereby
acknowledges that the Know How and all modifications or improvements thereto,
constitute the sole and exclusive property of INFOCUS.  Flextronics acknowledges
and agrees that it shall obtain no ownership interest in any of the technology,
trade secrets, or know how attending the Products.  Furthermore, Flextronics
represents and warrants that it has appropriate agreements in place with all its
employees, consultants, contractors and suppliers, providing for non-disclosure
and non-use of the INFOCUS Know-How, and that Flextronics will enforce such
agreements to the fullest extent in order to protects the INFOCUS Know How from
misuse.

 

During the term of this Agreement Flextronics agrees not to provide final
assembly “Box Build” of projector products for any direct competitor of INFOCUS
at the same Flextronics manufacturing facility used to manufacture INFOCUS
Products.  Upon termination of the Agreement, Flextronics agrees to not provide
final assembly “Box Build” of projector products for any direct competitor of
INFOCUS for a period of 3 months from the same facility as that used for the
production of INFOCUS Products.

 

Article Fifteen – General Provisions

 

15.1         Technical Assistance.  Flextronics agrees to provide technical
assistance to INFOCUS in effecting resolutions to Product quality problems
encountered by INFOCUS.  In addition, Flextronics agrees to maintain failure
analysis data on all Products returned to Flextronics

 

24

--------------------------------------------------------------------------------


 

for repair or replacement and to make such analysis available to INFOCUS upon
INFOCUS request.

 

15.2         Responsibilities of the Parties.  Except as provided in this
Agreement, each of the parties hereto shall conduct the work to be performed
hereunder as an independent contractor and not as an agent or employee of
partner of the other party hereto.  Subject to the terms and conditions of this
Agreement, each party shall, at its sole discretion, choose the means to be
employed and the manner of carrying out its obligations hereunder.

 

15.3         Assignment.  Except for assignment with Flextronics affiliates and
subsidiaries, Flextronics shall not assign any of its rights or obligations
under this Agreement to any person without the prior written consent of
INFOCUS.  Any purported assignment in violation of this provision shall be
void.  INFOCUS shall have the rights to assign this Agreement with the prior
consent of Flextronics, for financial review not to be unduly withheld.

 

15.4         Release of Information.  Neither party shall publicly announce the
terms or existence of this Agreement or advertise or release any publicity in
regards to this Agreement without securing the prior written consent of the
other party, which shall not be unreasonably withheld.

 

15.5         Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed valid and sufficient if
delivered in person, dispatched by regular mail or delivered by fax (provided
the original is thereafter promptly dispatched by regular mail) to the
following:

 

To INFOCUS:                       In Focus Systems, Inc.
27700B SW Parkway Avenue
Wilsonville, Oregon 97070 U.S.A.

 

Attention: Legal Department

Fax Number: (503) 685-8838

 

To Flextronics:                      Flextronics Industrial (Melaka) SDN.BHD
Lot 19/20, Kawasan MIEL,
75350, Melaka, Malaysia

 

Attention:  Michael Ng, General Manager

Fax Number: 60-6

 

15.6         Force Majeure.  With the exception of payment for Product delivered
in conformance with this Agreement, each party shall have no obligation or
liability whatsoever arising out of or in connection with any delay or failure
to perform any of its covenants or obligations under this Agreement, or any loss
or damage incurred by the other party as a result thereof, if such delay or
failure is caused, in whole or in part, either directly or indirectly, by act of
God, fire, war, riot, civil insurrection, accident, embargo, governmental
priority, strikes or other labor trouble, order of any court or government, or

 

25

--------------------------------------------------------------------------------


 

any other occurrence, act, cause or thing beyond the control of that party.  In
the event that such a delay by Flextronics continues for more than thirty (90)
days, INFOCUS may, at its sole option, either (a) terminate this Agreement under
Article 12.1 including the provisions of 5.9, or (b) suspend its obligations
under this Agreement during the period of delay and cancel outstanding
delinquent Purchase Order subject to Article 5.9

 

Flextronics to maintain their disaster recovery plan (Exhibit J) in a sufficient
manner to minimize disruption to INFOCUS business at the current monthly
shipping rates.  The Parties agree to review the disaster recovery plan every
six (6) months as part of the quarterly business review (QBR) process.  In any
case of Force Majeure, both parties will seek to use another Flextronics
facility as 1st remedy.

 

15.7         Disclaimer of Damages, Warranties, and Liabilities.

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST REVENUES OR PROFITS) ARISING OUT OF
ANY BREACH OF THIS AGREEMENT, OTHER THAN SUCH DAMAGES ARISING OUT OF ANY BREACH
RELATING TO CONFIDENTIAL INFORMATION, INVENTIONS OR INTELLECTUAL PROPERTY
RIGHTS.

 

EACH PARTY HEREBY DISCLAIMS ANY EXPRESS, IMPLIED OR STATUTORY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

Other than as may be provided herein, each party shall be liable for any cost,
expense or liability incurred by it in the performance, and in anticipation of
the performance, of its obligations under this Agreement.

 

15.8         Insurance.  Flextronics shall maintain adequate casualty and loss
insurance with a reputable insurance company reasonably acceptable to INFOCUS
for all risks at replacement cost of INFOCUS’ tooling, fixtures and equipment at
Flextronics facilities and Flextronics supplier’s facilities.  The insurance
amount shall cover the actual value of all inventory including material,
work-in-process and finished goods, tooling and fixtures currently in use.

 

Flextronics shall provide INFOCUS with documentation of its insurance coverage…
Flextronics shall exercise due diligent to renew the insurance policy upon its
expiry.  Flextronics shall assign all proceeds for any causality claims under
the foregoing to INFOCUS.  Flextronics shall pay cost of liability insurance at
any Flextronics facilities and for any potential liability of Flextronics

 

15.9         Compliance with Laws.  Flextronics agrees to comply with, at its
expense, all applicable Federal, State and local laws, regulations and
ordinances necessary to permit the manufacture, sale and distribution of the
Products, the importation of components from INFOCUS, and the exportation of
finished Products to INFOCUS.  Flextronics shall

 

26

--------------------------------------------------------------------------------


 

promptly notify INFOCUS in writing of any charge of non-compliance raised
against INFOCUS or Flextronics during the execution of this Agreement.

 

15.10       Headings.  The headings and titles of the Articles and Sections of
this Agreement are inserted for convenience only and shall not affect the
construction or interpretation of any provision.

 

15.11       Modifications of this Agreement.  This Agreement, together with the
other Definitive Agreement(s) and the Exhibits thereto, sets forth the entire
understanding and agreement between the parties as to the subject matter hereof
and thereof and supersedes any previous communications, representations or
agreements, either oral or written, with respect to the subject matter hereof or
thereof.  The English-language version of this Agreement shall be the governing
version.  Neither party shall be bound by any modification of this Agreement
unless such modification is in writing and signed by an authorized
representative of the party to be bound thereby.

 

15.12       Severability.  If any provision of this Agreement is held invalid by
any law, rule, order or regulation of any government, or by the final
determination of any state or federal court, such invalidity shall not affect
the enforceability of any other provision not held to be invalid.

 

15.13       Omissions.  Any delay or omission by either party to exercise any
right or remedy under this Agreement shall not be construed to be a waiver of
any such right or remedy or any other right or remedy hereunder.  All of the
rights of either party under this Agreement shall be cumulative and may be
exercised separately or concurrently.

 

15.14       Non-material Provisions.  Should any non-material provision of this
Agreement be judicially declared invalid, unenforceable or void, such
declaration shall not have the effect or invalidating or voiding the remainder
of this Agreement, and the remaining provisions of this Agreement shall continue
in full force and effect as if such invalid, unenforceable or void provision had
not been included herein or therein.

 

15.15       Governing Law and Forum.  This Agreement shall be governed and
construed in all respects in accordance with the laws of the State of
California.  Any settlement between the parties or judgment issued in
arbitration may be enforced in any court having jurisdiction over the matter.

 

15.16       Arbitration.  All differences and disputes arising hereunder will be
settled amicably between the parties in good faith.  If however, such disputes
cannot be resolved to the full satisfaction of the both parties promptly but in
any event not later than thirty (30) days from the time a complaint is notified
from one party to the other, either party may seek Arbitration.

 

Any controversy, claim or dispute between the parties arising out of this
Agreement shall be settled exclusively and finally by arbitration in accordance
with the Commercial Arbitration Rules (“Rules”) of the American Arbitration
Association (“AAA”) except to the extent that the Rules conflict with the
provisions of the Agreement. and excluding the 1980 United Nation Convention of
contracts governing the International Sale of Goods.

 

27

--------------------------------------------------------------------------------


 

15.17       Entire Agreement.  This Agreement and all Exhibits hereto constitute
the entire understanding between INFOCUS and Flextronics for the sale and
purchase of Products hereunder and supersede any prior communications, oral or
written, relating to the subject matter hereunder.  A copy of such Exhibits is
attached hereto.

 

15.18       All Exhibits A through H of this Agreement are hereby incorporated
and made a part of this Agreement.

 

 

INFOCUS Corporation

 

Flextronics International Limited

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

28

--------------------------------------------------------------------------------


 

ADDENDUM       to InFocus-Flextronics Manufacturing Agreement Dated
                   

 

Addendum Effective Date:                                       

Addendum Expiration Date:                                    

 

WHEREAS, the Flextronics and InFocus, have entered into a Manufacturing
Agreement (hereinafter called “Agreement”) that was originally effective the
                            .

 

WHEREAS, both parties wish to create an addendum to the Agreement to cover a
specific situation involving the manufacture of LP350s, (hereinafter Addendum).

 

THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.     PRE-ESTABLISHED TERMS

 

All terms and conditions of the Agreement remain in full force and effect and
apply to this Addendum, unless specifically modified below.  In case of conflict
between modification herein and the original Agreement, the terms and conditions
of this Addendum will at all times take precedence over the original terms and
conditions.

 

2.     AGREEMENT ADDITIONS.

 

1.     Flextronics will provide a final build of LP350s at a reduction of 50% on
the Flextronics Value add portion.

 

2.     Flex is authorized to keep 100 LP350s for internal Flextronics
consumptions.

 

3.     These units will come off the tail end of manufacturing of the LP350s.

 

4.     These units will be without InFocus Warranty.

 

5.     All accessories (ceiling mounts and travel cases) will be sold separately
from the units and are purchasable from InFocus.

 

In Witness Whereof, each party’s duly authorized representative has executed
this Addendum.

 

Flextronics

 

InFocus Corporation

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

29

--------------------------------------------------------------------------------


 

Spares Pricing

 

As acknowledged and agreed to on May 9, 2002 InFocus has expanded procurement of
spares and accessories, therefore it has become necessary to refine the spares
and accessories pricing model for specific higher cost items.  The following
pricing model will become effective as of                        

 

Item

 

Production
Status

 

Costing Model

 

 

 

 

 

LampAssys

 

IN

 

BOM cost, assembly * .

 

 

 

 

 

 

 

OUT

 

Updated BOM cost, assembly * . Minimum order quantities will be enforced.

 

 

 

 

 

ECAs

 

IN

 

Current production quote model.

 

 

 

 

 

 

 

OUT

 

Updated BOM cost, assembly and * .

 

 

 

 

Minimum Order Quantities will be enforced, and orders less * .

 

 

 

 

 

Power Supplies

 

IN

 

BOM cost plus * .

 

 

 

 

 

 

 

OUT

 

Updated BOM * .

 

 

 

 

 

Engines &

 

IN

 

BOM cost, assembly (if applicable) and * .

Engine Assys

 

 

 

 

 

 

OUT

 

Updated BOM cost, assembly (if applicable) and * .

 

The original spares and accessories pricing model outlined in the master
agreement governs all other parts

not specified hereto.

 

In Witness Whereof, each party’s duly authorized representative has executed
this Addendum.

 

Flextronics

 

InFocus Corporation

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

30

--------------------------------------------------------------------------------